Citation Nr: 0711608	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-25 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318.

3. Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  Discharge documents reflect that the veteran was 
awarded the Purple Heart Medal and the Combat Infantryman 
Badge.  The veteran died in March 2003, and the appellant is 
his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.


FINDINGS OF FACT

1. The death certificate reflects that the veteran died on 
March [redacted], 2003; the cause of death was listed as myocardial 
infarction, due to hypertension, due to chronic ischemic 
heart disease.  Tobacco abuse was listed as a significant 
condition contributing to death.

2. At the time of the veteran's death, his service-connected 
disabilities were post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling, and tinea versicolor, 
evaluated as 30 percent disabling, for a total combined 
evaluation of 50 percent from March 19, 2002.

3. There is no competent medical evidence that establishes a 
nexus between the cause of the veteran's death and service, 
or shows that the veteran's service-connected disabilities 
contributed to the cause of his death.

4. The veteran did not have a totally disabling service-
connected disability for a continuous period of at least ten 
years immediately preceding his death.

5. There is no competent medical evidence that the veteran's 
death was the result of fault on the part of VA in providing 
medical treatment for diabetes mellitus or a heart condition.


CONCLUSIONS OF LAW

1. A service-connected disability neither caused nor 
contributed to the cause of the veteran's death, to include 
on a presumptive basis. 38 U.S.C.A. §§ 101(24), 1101, 1131, 
1137, 1310, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2006).

2. The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 
1318, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22 
(2006).

3. The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. §§ 
1151, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.361 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, pre-adjudication VCAA notice was provided by a 
letters dated in May 2003 and August 2003.  The letters 
provided information concerning the type of evidence needed 
to substantiate the claim for service connection for the 
veteran's death and DIC, namely, that the condition causing 
the veteran's death was etiologically linked to service or 
had its onset in service, or that the veteran was receiving 
or was entitled to receive VA compensation for a service 
connected disability that was evaluated as 100 percent 
disabling at least ten years immediately prior to death, or 
from the veteran's release from active service and for at 
least five years immediately preceding death, or for at least 
one year before death if the veteran was a former prisoner of 
war who died after September 30, 1999.  These letters further 
provided information concerning the type of evidence needed 
to substantiate the claim for DIC based on  38 U.S.C.A. § 
1151; namely, that the veteran died because of negligence due 
to treatment received at a VA facility.  The appellant was 
informed that VA would obtain service records, VA records and 
records of other Federal agencies, and that she could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with her authorization VA would 
obtain any such records on her behalf.  She was asked to 
submit evidence, which would include that in her possession, 
in support of her claim.  Subsequent additional notice was 
provided in March 2006.  

The above-described actions ensured that the appellant had a 
meaningful opportunity to participate effectively in the 
processing of her claims.  She had the opportunity to submit 
additional argument and evidence, which she did.  And she had 
the opportunity to testify as to the issue before the 
undersigned Veterans Law Judge.  She has demonstrated her 
awareness of the type and kind of evidence needed to prevail 
in his claim for service connection.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra. 

Since the Board is denying the claims, any question as to the 
amount of compensation is rendered moot, and any defect with 
respect to the notice required under Dingess at 19 Vet. App. 
473 has not prejudiced the appellant's claim.  See Bernard, 
supra.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records and VA and non-VA treatment 
records.  The RO afforded the veteran VA examinations prior 
to his death for his pending claim for service connection for 
a heart condition, as secondary to his service-connected 
post-traumatic stress disorder (PTSD), and obtained VA 
opinions concerning the veteran's cause of death and the 
standard of care afforded him subsequent to his death.  The 
RO further asked the appellant to identify any sources of 
private medical treatment the veteran may have had.  In her 
hearing before the undersigned Veterans Law Judge in November 
2006, the appellant and her witness identified no source of 
health care treatment records other than VA.

As the appellant has not identified additional records 
pertinent to the claim, no further assistance to the 
appellant in developing the facts pertinent to her claims is 
required to comply with the duty to assist.

Service Connection for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death. For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Factual Background

The death certificate reflects that the veteran died on March 
[redacted], 2003.  The cause of death was listed as myocardial 
infarction, due to hypertension, due to chronic ischemic 
heart disease.  Tobacco abuse was listed as a significant 
condition contributing to death.

Service connection for tinea versicolor was granted by a 
December 1995 rating decision, and evaluated as 30 percent 
disabling, effective in March 1995.  PTSD was granted by a 
July 2002 rating decision and evaluated as 30 percent 
disabling effective in March 2002.  

The service medical records do not document cardiovascular 
disease or hypertension by complaint, finding, or history. 
The veteran's report of medical examination at entrance to 
active service reveals complaints of pain or pressure in the 
chest, but the report shows that upon questioning by the 
examiner, the veteran explained that the pain was occasional, 
with lifting, and in the area of his collar bone, which he 
had broken five years previously.  Blood pressure was 
measured at 132 over 80.  No abnormalities, defects, 
diagnoses or other findings concerning the cardiovascular 
system were documented.  Throughout service and at discharge, 
the veteran did not complain of further chest pain, and no 
abnormalities, defects, diagnoses, or other findings 
concerning the cardiovascular system were documented.  
Rather, during examination for complaints of headaches in 
service, blood pressure was specifically found to be normal 
during service and, at discharge, it was measured at 116 over 
70.

Post-service VA treatment records show blood pressure 
readings in 1983 at 110 over 90 and in 1986 at 150 over 110.  
Hypertension was not then diagnosed, however.  The first 
medical evidence of a diagnosis of hypertension is a VA 
examination report dated in 1995, which reflects a diagnosis 
of mild hypertension.  Nonetheless, even finding, without 
assuming, that the 1983 readings are indicative of 
hypertension, they are dated many years after the veteran's 
discharge in 1968, and well-beyond the one-year presumptive 
period.

Similarly, a diagnosis of heart disease is not shown by the 
medical evidence of record until March 2002, when results of 
a thallium test revealed moderate to severe scarring absent 
evidence of reversible ischemia.  Cardiac catheterization was 
recommended to determine the extent of disease, but the 
veteran refused the procedure.  VA treatment and examination 
records, however, show that the veteran reported a history of 
heart disease beginning as early as 1998.  VA treatment 
records further document histories, by the veteran's own 
report as recently as in 1998, of a history of smoking a pack 
of cigarettes per day for over 32 years, and of drinking six 
beers daily since his discharge from Vietnam in 1968, and 12 
beers daily since his wife was diagnosed with breast cancer 
in 1997.  Again, even finding, without assuming, that the 
veteran's reported history of a diagnosis of a heart 
condition in 1998 was substantiated, this is yet many years 
after the veteran's discharge in 1968 and well-beyond the 
one-year presumptive period.

Moreover, in March 2003, the veteran underwent VA examination 
for heart condition pursuant to his claim for service 
connection for a heart condition, as secondary to his 
service-connected PTSD.  The veteran then reported a history 
of chest pain prior to service but stated he avoided seeking 
medical help until 1998.  Sometime in 1998 to 2000, he 
stated, he underwent a thallium test and was told he had a 
heart problem.  He reported that he requested second opinions 
from several doctors, who advised him to undergo cardiac 
catheterization, but that he remained undecided and thus had 
not had the procedure done.  The examiner reported that he 
explained to the veteran that the cardiac catheterization was 
necessary to determine how many arteries were blocked and to 
what extent.  The report reveals diagnoses of severe coronary 
artery disease with a probable history of silent myocardial 
infarction, hypertension, peripheral vascular disease, and 
hyperlipidemia.  The examiner noted he had reviewed the 
veteran's claims file and observed the veteran had a history 
of smoking up to 40 cigarettes a day for 30 years and 
appeared to continue to smoke, despite having stated he quit 
in 2002.  The examiner opined that the veteran's manifested 
coronary artery disease and other cardiovascular conditions 
were not the result of his PTSD.  Rather, the examiner 
observed the veteran's risk factors for heart disease 
included his gender, age, hypertension, family history (his 
father died of heart disease and complications of 
cerebrovascular accident), and heavy smoking and alcohol use.  
The examiner further observed the veteran exhibited elevated 
total cholesterol and elevated triglycerides, and borderline 
glucose.

The veteran died in March 2003.  Private medical treatment 
records just prior to his death show that the veteran was 
reported to have collapsed at a family reunion.  The treating 
physician noted a history of coronary artery disease status 
post myocardial infarction times two or three; hypertension 
with refusal to undergo cardiac catheterization; and a 
positive history of tobacco and alcohol use.  It was reported 
that the veteran had complained of chest pain and dyspnea 
over the week, with an episode of chest pain in the night.  
He was not reported to have been engaged in exertional 
activity when he collapsed.  A family history of coronary 
artery disease, hypertension, stroke, cancer, diabetes, 
aneurysm, and elevated lipids was reported, and the veteran 
was noted to currently have been smoking.  A final diagnosis 
of myocardial infarction was recorded.

Because the veteran's claim for service connection for a 
heart condition as secondary to his service connected PTSD 
remained pending at the time of his death, it was adjudicated 
by the RO as a claim for accrued benefits.  The RO denied the 
claim in a July 2005 rating decision.  The appellant did not 
appeal the decision.  

In October 2003 and November 2004, the RO obtained VA medical 
opinions on the question of whether the veteran's death was 
due to negligence of the VA treatment.  Specifically, the 
physician was asked to opine whether there was evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing treatment for the veteran's heart condition, 
which caused his death.  In the alternative, the physician 
was asked to offer an opinion as to whether or not diabetes 
mellitus type 2 (DM2) was present at the time of the 
veteran's death and, if so, if the DM2 had caused the 
veteran's heart conditions.  The requested reports are of 
record, and were provided by the same physician who examined 
the veteran in March 2003 for a VA examination for heart 
disease.

After review of the records in October 2003, the physician 
observed that the veteran was treated conservatively for 
coronary artery disease, peripheral vascular disease, and 
angina.  He was also prescribed medication for his PTSD.  
Progress notes show that the risks and benefits of these 
medications were explained to the veteran.  The physician 
then discussed the abnormal findings of the stress test 
conducted in March 2002 and the veteran's refusal to permit 
cardiac catheterization, which had been recommended to 
determine the number of arteries blocked and the extent to 
which they were blocked.  The veteran declined the procedure 
and opted for conservative treatment with medication only.  
The physician explained that it is general knowledge that the 
stress test is a basic primary routine cardiac evaluation and 
that cardiac catheterization is the next step as a basis for 
a decision as to how to treat the patient and what procedure 
could be used.  The physician observed that treatment records 
show this was explained to the veteran, not only by VA 
physicians but also several other physicians from whom, by 
the veteran's report, he had sought second opinions.
In addition, the physician stated he personally had explained 
the necessity for the procedure at the time of the veteran's 
examination in March 2003, as reflected in the examination 
report.  But the veteran remained undecided and the procedure 
was never done.  

The physician observed that decisions about necessary tests 
and procedures is between the patient and his physician, as 
long as the patient is able to make his own decisions.  The 
physician noted that the veteran was fully competent.  After 
again reviewing the entire claims file, the physician stated 
he found no evidence of negligence, carelessness, no lack of 
proper skill or error in judgment on the part of VA, and no 
fault of VA medical personnel who repeatedly evaluated the 
veteran.  The veteran's treatment, the physician opined, was 
proper for the veteran's disease, to the extent the patient 
allowed it.  They physician again opined that the veteran's 
heart disease had no etiological connection to the veteran's 
service-connected PTSD, noting the veteran's risk factors:  
long history of heavy smoking and alcohol use, hypertension, 
hyperlipidemia, and family history of heart disease.

The December 2004 report reflects the physician's 
determination that the veteran was not diagnosed with DM2 at 
the time of his death.  Noting that the veteran himself had 
not reported being diagnosed with DM2, the physician further 
observed that the medical evidence did not demonstrate that 
the veteran manifested the clinical findings for such a 
diagnosis.  The death certificate did not list the condition 
as a cause or contributory cause of death.  And, although 
records in 1998 reflected a diagnosis of DM2 with refusal to 
seek medical treatment, the physician found no indication of 
medication prescribed for the condition.  Laboratory results 
revealed glucose levels at 111 and 109 in 2003, 128 and 94 in 
2002, and 83 in 2001.  The physician noted the range of 
normal for glucose is 70-110 and considered the result of 128 
to be the only elevated reading, but noted it could not be 
determined if this was a fasting glucose level.  Laboratory 
results for urinalysis were negative in 2003 and 2002, and 
hemoglobin A1C measured within normal limits (5.6 with a 
range of normal from 4.2 to 5.8) n 2002.  Liver enzymes were 
noted to be elevated due to the veteran's drinking at the 
time of the 2001 and 2002 tests.  Based on the negative 
hemoglobin A1C reading which, the physician explained, is the 
more important result, and the single finding of an elevated 
glucose level, the physician opined that the medical evidence 
could not demonstrate that the veteran manifested DM2 at the 
time of his death.  

VA treatment records dated from 1983 through 2003 also 
reflect treatment for the veteran's service connected PTSD 
and tinea versicolor, and other, nonservice-connected 
conditions including peripheral vascular disease and a foot 
injury.  

Analysis

The appellant essentially asserts that the veteran's death 
should be service connected.  She has testified and stated 
that the veteran manifested DM2 at the time of his death, 
which he would have contracted as the result of exposure to 
the herbicide Agent Orange, and that the DM2 caused the 
veteran's heart disease, which resulted in his death.  As 
evidence, the appellant points to a 1983 VA treatment entry 
showing positive borderline diabetes, along with other VA 
treatment and examination records that reflect the veteran's 
own report of a previous diagnosis of DM2.

The record shows that myocardial infarction, due to 
hypertension, due to chronic ischemic heart disease caused 
the veteran's death as concluded by the certifying physician.  
Tobacco abuse was listed as a significant condition 
contributing to death.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
Cardiovascular disease, including hypertension, which 
manifests to a compensable degree or more within one year 
after service discharge, may be presumptively service-
connected even where the disability was not shown during 
service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Concerning the appellant's claims that the veteran manifested 
DM2 prior to his death and that this condition caused the 
veteran's heart condition, the record does not show that the 
veteran was diagnosed with, or that clinical medical evidence 
was found, to show that he manifested DM2.  While the record 
presents a notation of borderline diabetes in 1983, and 
subsequent glucose levels that appear to be on the high side 
of what is considered normal, the balance of the record, 
including clinical findings, the March 2003 death 
certificate, and the November 2004 VA examination report and 
opinion, does not show that the veteran was ever diagnosed 
with DM2.  Absent a diagnosis of DM2, service connection for 
the cause of the veteran's death on the basis that DM2 caused 
the veteran's heart condition cannot be considered.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As heart disease to include hypertension was not incurred 
during the veteran's active service, or manifested to a 
compensable degree or more within the one-year period 
following his discharge from active duty in 1968, and as the 
record presents no other medical opinions or findings of an 
etiological relationship between the veteran's heart disease 
and his active service, there is no factual basis to 
associate the veteran's fatal heart disease to service. 38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The remaining question is whether the service-connected PTSD 
or skin condition contributed to the cause of the veteran's 
death.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death. 
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability. 38 C.F.R. § 3.312(c).

Service connection for heart disease, as secondary to the 
veteran's PTSD, was previously denied by a July 2005 rating 
decision, based on the veteran's claim for service connection 
which was pending at the time of his death.  The appellant 
did not appeal this decision, and it has become final.  The 
July 2005 rating decision was based on the March 2003 VA 
examination and opinion that found no medical basis for an 
etiological connection between the veteran's service-
connected PTSD and his heart disease.  

There are no findings or opinions suggesting that the 
veteran's service-connected skin condition contributed to the 
heart condition that caused his death.  

On the basis of the medical evidence of record, and in the 
absence of competent medical evidence that the fatal heart 
disease was related to service or that the service-connected 
PTSD and tinea versicolor contributed to the cause of the 
veteran's death, the preponderance of the evidence is against 
the claim and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).

Where as here, the determinative issue involves a question of 
medical causation or a medical diagnosis, competent medical 
evidence of nexus or relationship between the cause of death 
and service, or a service-connected disability is required to 
support the claim. The appellant as a layperson is not 
competent to offer an opinion on medical causation or a 
medical diagnosis. To the extent that the appellant and her 
witness associate the cause of the veteran's death to 
service, or to the veteran's service-connected PTSD or tinea 
versicolor, her statements and testimony do not constitute 
the required medical evidence to support the claim. Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).
Claim under 38 U.S.C.A. § 1318

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation under 38 U.S.C.A. § 
1318, if at the time of the veteran's death, the veteran had 
a service connected disability rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding her death, continuously for a period of not less 
than five years from the date of discharge, or for one year 
prior to his death if he was a prisoner of war under certain 
conditions.  

As the veteran's claim was filed in May 2003, the current 
version of 38 U.S.C.A. § 1318 and the implementing 
regulation, 38 C.F.R. § 3.22, apply.

The record shows that the veteran had a combined rating of 50 
percent from March 2002 to the time of his death.  As such, 
the veteran was not in receipt of a 100 percent disability 
rating for service-connected disabilities for the statutory 
10 year period of time prior to his death.  Moreover, the 
record does not show that the veteran was not in receipt of a 
100 percent disability rating for service-connected 
disabilities at any time prior to his death, including 
immediately following his discharge for a period of no less 
than five years.  There is no evidence that the veteran was a 
prisoner of war.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Claim under 38 U.S.C.A. § 1151

The appellant argues in the alternative, that the veteran 
died due to negligence on the part of VA in not timely 
diagnosing or treating his heart condition, including 
hypertension, and DM2.  
Since the claim was filed in July 2003, the current version 
of 38 U.S.C.A. § 1151 and the implementing regulation, 38 
C.F.R. § 3.361, apply.

Compensation shall be awarded for the death of a veteran in 
the same manner as if death were service-connected, if the 
death of the veteran was caused by medical or surgical 
treatment by VA and the proximate cause of death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
furnishing the medical or surgical treatment. 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361.

VA records show that the veteran was initially diagnosed with 
mild hypertension during VA examination in 1995.  It was 
recommended that he stop smoking, stop drinking alcohol, and 
stop using salt on his foods.  He was offered an attendant, 
but declined.   In March 2002, he underwent a thallium stress 
test, for which the results were abnormal.  It was 
recommended that he undergo cardiac catheterization.  He 
declined.  In March 2003, the veteran underwent VA 
examination for heart disease.  The necessity of undergoing 
cardiac catheterization to determine the number and extent of 
blocked coronary arteries, to determine proper treatment for 
his heart condition, was explained.  He reported he was 
undecided.  An attendant was offered, but the veteran 
declined.  The examiner specifically noted that he found the 
veteran to be fully competent.  He explained that the 
interview process was lengthy, but he had not experienced any 
difficulty communicating with the veteran.  The physician 
opined, therefore, that the veteran was fully able to make 
decisions on his own with his cardiologist as to whether or 
not he wished to undergo cardiac catheterization.

The threshold question is whether the treatment the veteran 
received for his heart condition or DM2 contributed to the 
cause of the veteran's death. 

Because the medical evidence does not establish that the 
veteran was diagnosed with or manifested DM2 prior to his 
death, the Board will not further consider whether treatment 
the veteran received for DM2 contributed to the cause of the 
veteran's death.  See Brammer, supra.

Concerning treatment the veteran received for heart disease, 
as explained above, the veteran was found to have had an 
abnormal stress test in 2002.  It was explained that in order 
to adequately determine the number and extent of coronary 
artery blockage to determine how to treat the veteran 
properly, cardiac catheterization was required.  The veteran 
declined to undergo the procedure.  At VA examination for the 
heart in March 2003, he reported to the examining VA 
physician that he had requested second opinions from several 
other physicians, and that they had also recommended he 
undergo cardiac catheterization, but he remained undecided.  
The VA physician again explained the necessity of the 
procedure, and that it was not known how many arteries were 
blocked and to what extent.  The record shows that the 
veteran did not undergo the procedure, opting instead for 
conservative treatment with medication only.

There is no evidence that the VA was negligent or in any way 
at fault in providing treatment to the veteran for his heart 
conditions.  In so finding, the Board refers to the opinion 
offered in the October 2003 VA examination report and the 
veteran's repeated choice to decline cardiac catheterization.  
The Board observes that VA treatment records, as well as the 
examination report, reflect that the veteran's family members 
were present during several of the meetings, and during the 
March 2003 examination.  An April 2002 treatment entry shows 
that the veteran's family was present when the veteran 
declined to undergo cardiac catheterization.  These records 
further document the veteran's long history of smoking and 
drinking, despite being advised to stop.

In summary, the October 2003 VA examination report found no 
evidence of negligence, carelessness, no lack of proper skill 
or error in judgment on the part of VA, and no fault of VA 
medical personnel who evaluated and treated the veteran for 
his heart condition.  The physician further opined that the 
veteran's treatment was proper for the veteran's disease, to 
the extent that the veteran allowed it.  The physician's 
opinions were based on full review of the record, and his own 
familiarity with, and examination of, the veteran.  As such, 
the Board accords the VA physician's opinions great probative 
weight.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); Black v. Brown, 5 
Vet. App. 177, 180 (1995).

As for the appellant's statements and testimony, asserting 
that VA medical treatment caused or contributed to the cause 
of the veteran's death, as a layperson, the appellant and her 
witness are not competent to offer an opinion on medical 
causation or a medical diagnosis. To the extent that the 
appellant and her witness associate the cause of the 
veteran's death to VA medical treatment, their statements and 
testimony do not constitute the required medical evidence to 
support the claim. Grottveit, supra.

The preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death under 
38 U.S.C.A. § 1151 and there is no doubt to be resolved.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318 is denied.

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1151 is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


